Exhibit 10.1
 
AGREEMENT


THIS AGREEMENT (this “Agreement”) is made and entered into on October 19, 2016,
among New York Sub Company (formerly, Easy Organic Cookery Inc.), a Nevada
corporation (“Seller”), Focus Franchising, Inc., a Florida corporation (the
“Company"), Focus Acquisitions LLC (“Focus Acquisitions” or the “Purchaser”) the
former stockholder of the Company.


WITNESSETH:


WHEREAS, the Seller currently owns all the issued and outstanding capital stock
of the Company, consisting of 100 shares of common stock (the "Shares");
 
WHEREAS, the parties now desire to unwind the transactions contemplated by the
Share Exchange Agreement dated as of April 10, 2015 (the "Original Agreement")
which was consummated on April 30, 2015 with the effect that the Purchaser will
acquire from the Seller the Shares and the parties will return to their
respective positions prior to the said date upon the terms and conditions set
forth herein.
 
 NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1 Certain Definitions. As used in this Agreement and the schedules
hereto, the following terms have the respective meanings set forth below.


(a) “Action” means any administrative, regulatory, judicial or other proceeding
by or before any Governmental Authority or arbitrator.


(b)“Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings.


(c) “Business Day” means a day on which banks are open for business in New York,
New York.


(d) “Claims” means any and all claims, demands or causes of action, relating to
or resulting from an Action.


(e) “Contract” means any contract, agreement, indenture, deed of trust, license,
note, bond, mortgage, lease, guarantee and any similar understanding or
arrangement, whether written or oral.
 

--------------------------------------------------------------------------------


 
(f) “Employees” means individuals who provide employment or employment-type
services to the Company or the Seller as of the date hereof, other than any such
individuals who cease such employment prior to the Closing, but including any
such individuals hired after the date hereof and prior to the Closing.


(g) “Employee Benefit Plan” means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any Employee or Former
Employee, officer or director of the Company or the Seller or any beneficiary or
dependent thereof that is sponsored or maintained by the Company or the Seller
or contribute or are obligated to contribute, whether or not written, including
without limitation any employee welfare benefit plan and any bonus, incentive,
deferred compensation, vacation, stock purchase, stock option, severance,
employment, change of control or fringe benefit plan, program or policy.


(h) “Employment Agreement” means a written Contract or offer letter with or
addressed to any Employee or Former Employee pursuant to which the Company or
the Seller shall, directly or indirectly, have any actual or contingent
liability or obligation to provide compensation and/or benefits in consideration
for past, present or future services.


(i) “Encumbrances” means security interests, liens, Claims, charges, title
defects, deficiencies or exceptions (including, with respect to real property,
defects, deficiencies or exceptions in, or relating to, marketability of title,
or leases, subleases or the like affecting title), mortgages, pledges,
easements, encroachments, restrictions on use, rights of-way, rights of first
refusal, conditional sales or other title retention agreements, covenants,
conditions or other similar restrictions (including restrictions on transfer) or
other encumbrances of any nature whatsoever.


(j) “Former Employee” means individuals who, prior to the Closing, provided
employment or employment-type services to the Company or the Seller.


(k) “GAAP” means United States generally accepted accounting principles.


(l)“Governmental Authority” means any supranational, national, federal, state or
local government, foreign or domestic, or the government of any political
subdivision of any of the foregoing, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established by a Governmental
Authority to perform any of such functions.


(m) “Indebtedness” of any Person means, without duplication, (i) all obligations
of such Person for money borrowed; (ii) all obligations of such Person evidenced
by notes, debentures, bonds or other similar instruments for the payment of
which such Person is responsible or liable; (iii) all obligations of such Person
issued or assumed for deferred purchase price payments associated with
acquisitions, divestments or other transactions; (iv) all obligations of such
Person under leases required to be capitalized in accordance with GAAP, as
consistently applied by such
 
2

--------------------------------------------------------------------------------

 
Person, and (v) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker's acceptance, guarantees or similar
credit transaction, excluding in all cases in clauses (i) through (v) current
accounts payable, trade payables and accrued liabilities incurred in the
ordinary course of business.


(n) “IRS” means the Internal Revenue Service of the United States of America.


(o) “Laws” means all United States federal, state or local or foreign laws,
constitutions, statutes, codes, rules, regulations, ordinances, executive
orders, decrees or edicts by a Governmental Authority having the force of law.


(p) “Liabilities” means any and all debts, liabilities, commitments and
obligations, whether or not fixed, contingent or absolute, matured or unmatured,
direct or indirect, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whether or not required by GAAP to be reflected in financial statements
or disclosed in the notes thereto.


(q) “Material Adverse Effect” means, with respect to a Person, any change,
effect, event, occurrence or state of facts which would reasonably be expected
to be materially adverse to the business, operations or financial condition of
such Person, and its Subsidiaries, taken as a whole, or on the ability of such
Person to consummate the transactions contemplated by this Agreement, other than
any change, effect, event, occurrence or state of facts (1) that is generally
applicable in the economy of the United States, (2) that is generally applicable
in the United States securities markets, (3) generally affecting the industry in
which the Person operates, (4) arising from or related to an act of
international terrorism, or (5) relating to the announcement or disclosure of
this Agreement and the transactions contemplated hereby.


(r) “Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Authority.


(s) “Required Consents” means, collectively, (1) each consent or novation with
respect to any Contract to which the Seller or the Company is a party or by
which any of its assets are bound required to be obtained from the other parties
thereto by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby in order to avoid the
invalidity of the transfer of such Contract, the termination or acceleration
thereof, giving rise to any obligation to make a payment thereunder or to any
increased, additional or guaranteed rights of any person thereunder, a breach or
default thereunder or any other change or modification to the terms thereof, and
(2) each registration, filing, application, notice, transfer, consent, approval,
order, qualification and waiver required from any third party or Governmental
Authority by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby.


(t) “SEC” means the Securities and Exchange Commission.


(u) “Securities Act” means the Securities Act of 1933, as amended.
 
3

--------------------------------------------------------------------------------


 
(v) “Subsidiaries” of any entity means, at any date, any Person (a) the accounts
of which would be consolidated with those of the applicable entity in such
entity's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, or (b) of which securities or
other ownership interests representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests or more than fifty percent (50%) of the profits or losses of which
are, as of such date, owned, controlled or held by the applicable entity or one
or more subsidiaries of such entity.


(w) “Tax” means any federal, state, local or foreign taxes, including but not
limited to any income, gross receipts, payroll, employment, excise, severance,
stamp, business, premium, windfall profits, environmental, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, service, service use,
lease, lease use, transfer, registration, value added tax, or similar tax, any
alternative or add-on minimum tax, and any estimated tax, in each case,
including any interest, penalty, or addition thereto, whether disputed or not.


(x) “Tax Benefit” means the Tax effect of any item of loss, deduction or credit
or any other item (including increases in Tax basis) which decreases Taxes paid
or required to be paid, including any interest with respect thereto or interest
that would have been payable but for such item.


(y) “Tax Returns” means all returns, declarations, reports, estimates,
information returns and statements required to be filed in respect of Taxes.


(z) “Taxing Authority” means any Governmental Authority having jurisdiction over
the assessment, determination, collection or other imposition of Taxes.


Section 1.2 References and Title. All references in this Agreement to articles,
sections, subsections and other subdivisions refer to the articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any section or subdivision are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions. 
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The phrases
“this Section” and “this subsection” and similar phrases refer only to the
sections or subsections hereof in which such phrases occur.  Pronouns in
masculine, feminine and neutral genders shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.
4

--------------------------------------------------------------------------------


ARTICLE II
PURCHASE AND SALE OF SHARES


Section 2.1 Purchase and Sale of Shares.  Upon the terms and subject to the
conditions set forth herein, and on the basis of the representations and
warranties contained herein, at the Closing, the Seller shall sell, convey,
transfer, assign and deliver to the Purchasers, and the Purchasers shall
purchase, acquire and accept from the Seller, all of the Seller's right, title
and interest in and to the Shares, free and clear of any Encumbrance, such
Shares constituting one hundred percent (100%) of the Company’s outstanding
capital stock on a fully-diluted basis.


Section 2.2 Purchase Price.  The purchase price for the Shares (the “Purchase
Price”) shall be the Fifteen Million (15,000,000) shares of common stock of
Seller (the “Consideration Shares”) which were issued to the Purchaser pursuant
to the Original Agreement.  The Consideration Shares shall be delivered by the
Purchaser to the Seller to be cancelled at Closing.


Section 2.3 Closing.  The closing (the “Closing”) of the acquisition of the
Shares by the Purchasers in consideration for the Consideration Shares (the
“Transaction”)  shall occur at the offices of counsel for the Purchaser, within
two (2) Business Days after the date on which all of the conditions and
obligations of the Parties as set forth in Articles 7 and 8 of this Agreement
shall have been substantially satisfied in all material respects or otherwise
duly waived, or on such other date and at such other place and date as the
Purchaser and the Seller may hereafter agree upon in writing (such date and time
of the Closing being referred to herein as the “Closing Date”).
 
Section 2.4 Deliveries by the Company and the Purchaser.  At   prior to the
Closing, the Company and the Purchaser or a duly appointed representative of the
Purchaser shall deliver to the Seller:


(a)
Stock certificates representing the Consideration Shares,  with stock powers
signature medallion guaranteed, in form and substance reasonably satisfactory to
the Seller and the transfer agent for the Seller to cancel the Consideration
Shares in the name of the Purchaser; and



(b)
Such other documents and instruments as reasonably requested by the Seller.



Section 2.5 Deliveries by the Seller.  At or prior to the Closing, the Seller
shall deliver to the Purchasers of their representative the following:


(a)
Stock certificates representing the Shares issued to the Purchaser;



(b)
All documents and records relating to the Company and copies of all accounting
books, records, ledgers and electronic data processing materials; and



(c)
Such other documents and instruments as reasonably requested by the Purchaser.


 
5

--------------------------------------------------------------------------------

Section 2.6 Further Assurances.  From time to time from and after the Closing
Date, as and when reasonably requested by a Party, the other Parties shall
execute and deliver all such other instruments and shall take further actions as
the Party reasonably may deem necessary or desirable in order to confirm or
record or otherwise effectuate the purchase and sale of the Shares and the
Consideration Shares.


ARTICLE III
THE CONSIDERATION SHARES


Section 3.1 Consideration Shares.  The exchange of the Shares by the Seller to
the Purchaser in consideration for the return by the Purchaser to the Seller of
the Consideration Shares shall be deemed to be in full satisfaction of all
rights of each of the Seller and the Purchaser.  After the Closing, the
Purchaser shall cease to have any rights as shareholder of the Seller and the
Seller shall cease to have any rights as a shareholder of the Company.


Section 3.2 Registration Exemption.  It is intended that the Shares to be
returned pursuant to this Agreement will be returned pursuant to Section 4(2) of
the Securities Act and therefore shall not require registration under the
Securities Act or any relevant state Law.


Section 3.3 Restrictive Legends.  Certificates evidencing the Shares pursuant to
this Agreement may bear one or more of the following legends, including without
limitation, any legend required by the laws of any jurisdiction in which a
holder of Shares resides, and any legend required by applicable law:
 
 “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT PURSUANT TO REGISTRATION
UNDER THE SECURITIES ACT, OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.
HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.”
 


Section 3.4 The Company.  Effective as of the Closing, the Company shall be
owned by the Purchasers.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER


As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated herein, the Seller represents and warrants to the
Purchaser as follows:


Section 4.1 Authorization.  The Seller is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.  The
Seller has all requisite power to own, operate and lease its business and assets
and carry on its business as the same is now being conducted.
6

--------------------------------------------------------------------------------


Section  4.2 Corporate Power and Authority. The Seller has all requisite power
and authority to enter into and deliver this Agreement and the other agreements,
documents and instruments to be executed and delivered in connection with this
Agreement (collectively, the “Transaction Documents”) and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery, and
performance of this Agreement and the Transaction Documents by the Seller and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Seller and no
other action or corporate proceeding on the part of the Seller is necessary to
authorize the execution, delivery, and performance by the Seller of this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.  This Agreement and each of the Transaction
Documents have been duly executed and delivered by the Seller and constitute the
legal, valid and binding obligation of the Seller, enforceable against the
Seller in accordance with their respective terms.


Section  4.3 Conflicts; Consents and Approvals.  Neither the execution and
delivery by the Seller of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement or the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:


(a) conflict with, or result in a breach of any provision of, the Articles of
Incorporation or Bylaws of the Seller;


(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Seller or the Shares under any of the terms,
conditions or provisions of (1) the organizational documents of the Seller, (2)
any Contract to which the Seller is a party or to which any of its properties or
assets may be bound which, if so affected, would either have a Material Adverse
Effect or be reasonably likely to prevent the consummation of the transactions
contemplated herein, or (3) any permit, registration, approval, license or other
authorization or filing to which the Seller is subject or to which any of its
properties or assets may be subject;


(c) require any action, consent or approval of any non-governmental third party,
other than the consent of the Seller’s Board of Directors;


(d) violate any order, writ, or injunction, or any decree, or Law applicable to
the Seller or any of its business, properties, or assets; or


(e) require any act, consent or approval of, or review by, or registration or
filing by the Seller with any Governmental Authority other than the filing of a
Current Report on Form 8-K regarding the consummation of the transactions
contemplated hereby.


Section 4.4 The Shares.  As of the Closing, all of the Shares shall be duly
authorized, validly issued, fully paid and nonassessable, and not issued in
violation of any preemptive or similar rights.  Upon delivery to the Purchasers
of the certificates representing the Shares, the Purchasers will acquire good
and valid title to such Shares, free and clear of any Encumbrances, other than
restrictions under applicable securities laws.
 
7

--------------------------------------------------------------------------------


 
Section 4.5 No Material Adverse Effect.  As of the date of this Agreement, (a)
the Seller has (1) maintained its books and records in accordance with past
accounting practice, and (2) used all reasonable commercial efforts to preserve
intact the assets and the business organization and operations of the Seller, to
keep available the services of its employees and to preserve its relationships
with customers, suppliers, licensors, licensees, contractors and other persons
with whom the Seller have business relations, (b) no Material Adverse Effect on
the Seller has occurred, and (c) there has been no event, occurrence or
development that has had, or would reasonably be expected to have, a material
adverse effect on the ability of the Seller to timely consummate the
transactions contemplated hereby.


Section 4.6 Compliance with Law.  The Seller and each of its officers, 
directors, employees and agents has complied in all respects with all Laws
applicable to the Seller and its operations.  Neither the Seller nor any of its
officers, directors or agents has received any notice from any Governmental
Authority that the Seller has been or is being conducted in violation of any
applicable Law or that an investigation or inquiry into any noncompliance with
any applicable Law is ongoing, pending or threatened.


Section 4.7 Litigation. There is no Action pending or threatened against the
Seller or any of its officers or directors in each case that (a) relates to the
Seller, its assets or its business, including without limitation, the Shares, or
(b) as of the date hereof, seeks, or could reasonably be expected, to prohibit
or restrain the ability of the Seller to enter into this Agreement or to timely
consummate any of the transactions contemplated hereby, and there is no
reasonable basis for any such Action.  There are no judgments, decrees,
agreements, memoranda of understanding or orders of any Governmental Authority
outstanding against the Seller.


Section 4.8 Contracts. The Seller is not a party to, or bound by, any Contract
other than as disclosed in the SEC Reports.


Section 4.9 SEC Reports; Financial Statements.  The Seller has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”).  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The financial statements of the Seller included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with GAAP, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Seller as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
8

--------------------------------------------------------------------------------


 
Section 4.10 Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Seller has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice which in the aggregate will not exceed $1,000 as of the Closing
Date and (B) liabilities not required to be reflected in the Seller’s financial
statements pursuant to GAAP or disclosed in filings made with the SEC, (iii) the
Seller has not altered its method of accounting, (iv) the Seller has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, or made any agreements to purchase, any shares of its
capital stock and (v) the Seller has not issued any equity securities to any
officer, director or Affiliate. The Seller does not have pending before the SEC
any request for confidential treatment of information.  Except for the issuance
of the Shares contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Seller or its business, properties,
operations or financial condition, that would be required to be disclosed by the
Seller under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one (1) Business Day prior to the
date that this representation is made.


Section 4.11 No Brokers or Finders.  The Seller has not, nor have any of its
Affiliates, employed any broker or finder or incurred any Liability for any
brokerage or finder's fee or commissions or similar payment in connection with
the transactions contemplated herein, and no Person has or will have any right,
interest or valid claim against or upon the Seller, the Company or its or their
Affiliates for any such fee or commission.
 
Section 4.12 Tax Matters.


(a) The Seller has filed or caused to be filed on a timely basis all Tax Returns
that are or were required to be filed by it, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Seller and any other information
required to be shown thereon.  An extension of time within which to file any
such Tax Return that has not been filed has not been requested or granted. 
Schedule 4.13(a) lists all state, local and foreign jurisdictions in which the
Seller has previously filed or currently files Tax Returns, which are all of the
state, local or foreign taxing jurisdictions in which the Seller has been or is
required to file Tax Returns.  There is no audit, Action, Claim or any
investigation or inquiry, whether formal or informal, public or private, now
pending or threatened against or with respect to the Seller in respect of any
Tax.
 
(b) With respect to all amounts in respect of Taxes imposed on the Seller or for
which it is or could be reasonably liable, whether to Governmental Authorities
(as, for example, under Law) or to other Persons (as, for example, under tax
allocation agreements), with respect to all taxable periods or portions of
periods since its inception through the Closing, (i) all applicable tax laws and
agreements have been complied with in all material respects, (ii) all such
amounts required to be paid by the Seller to Governmental Authorities or others
on or before the date hereof have been paid, and (iii) reserves have been
established for the payment of all Taxes not yet due and payable, which reserves
are reflected in the Financial Statements (described below) and are adequate and
in accordance with the past custom and practice of the Seller.
 
9

--------------------------------------------------------------------------------

 
(c) As of the date hereof, the Seller has not requested, executed or filed with
the IRS or any other Governmental Authority any agreement or other document
extending or having the effect of extending the period for assessment or
collection of any Taxes for which the Seller could be liable and which still is
in effect. There exists no tax assessment, proposed or otherwise, against the
Seller nor any Encumbrance for Taxes against any assets or property of the
Seller.
 
(d) All Taxes that the Seller is or was required by Law to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Authorities or other Person.
 
(e) The Seller is not a party to, bound by or subject to any obligation under
any tax sharing, tax indemnity, tax allocation or similar agreement.
 
 
(f) There is no Claim, audit, Action, proceeding, or investigation with respect
to Taxes due or claimed to be due from the Seller or of any Tax Return filed or
required to be filed by the Seller pending or threatened against or with respect
to the Seller. The Seller has not filed a consent pursuant to Section 341(f) of
the Code (or any corresponding provision of state, local or foreign income tax
law) or agreed to have Section 341(f)(2) of the Code (or any corresponding
provision of state, local or foreign income tax law) apply to any disposition of
a subsection (f) asset (as such term is defined in Section 341(f)(4) of the
Code) owned by the Seller.
 


Section 4.13 Full Disclosure.  No representation or warranty of the Seller in
this Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading. 
There is no fact known to the Seller that Materially Adversely affects or, as
far as can be reasonably foreseen, materially threatens, the assets, business,
prospects, financial condition or results of operations of the Seller that has
not been set forth in this Agreement.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


As an inducement to the Seller to enter into this Agreement and to consummate
the transactions contemplated herein, the Purchaser severally represents and
warrants to the Seller as follows:


Section 5.1 Organization.  The Purchaser is an entity is duly organized and
validly existing under the laws of its state of formation and has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.
 
10

--------------------------------------------------------------------------------


 
Section 5.2 Power and Authority. The Purchaser has all requisite power and
authority, corporate or otherwise, to enter into and deliver this Agreement and
the Transaction Documents and to consummate the transactions contemplated hereby
and thereby.  The execution, delivery and performance of this Agreement and the
Transaction Documents by the Purchaser and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action, and no other action or proceeding on the part of such Purchaser is
necessary to authorize the execution, delivery and performance by such Purchaser
of this Agreement and the Transaction Documents and the consummation by such
Purchaser of the transactions contemplated hereby and thereby.  This Agreement
and each of the Transaction Documents have been duly executed and delivered by
the Purchaser and constitute the legal, valid and binding obligation of such
Purchaser, enforceable against it in accordance with their respective terms.


Section 5.3 Conflicts; Consents and Approvals.  Neither the execution and
delivery by the Purchaser of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement and the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:


(a) conflict with, or result in a breach of any provision of, the organizational
documents of the Purchaser which is an entity;


(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Purchaser under any of the terms, conditions or
provisions of (1) the organizational documents of the Purchaser, (2) any
Contract to which such Purchaser is a party or to which any of its respective
properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which such Purchaser is subject or
to which any of its properties or assets may be subject;


(c) require any action, consent or approval of any Governmental Authority or
non-governmental third party;  or


(d) violate any order, writ or injunction, or any material decree, or material
Law applicable to such Purchaser or any of its businesses, properties or assets.


Section 5.4Title to Consideration Shares.  The Purchaser is the sole record and
beneficial owner of the Consideration Shares and has good and marketable title
to the Consideration Shares, free and clear of all Encumbrances. Upon Closing,
the Seller shall be the lawful record and beneficial owner of the Consideration
Shares, free and clear of all Encumbrances.
 
11

--------------------------------------------------------------------------------

 
Section 5.5 Securities Representations.


(a) Investment Purposes.  The Purchaser is acquiring the Shares for its own
account as principal, not as a nominee or agent, for investment purposes only,
and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws.  No other Person
has a direct or indirect beneficial interest in, and such Purchaser does not
have any contract, undertaking, agreement or arrangement with any Person to
sell, transfer or grant participations to such Person or to any third party,
with respect to, the Shares or any part thereof that would be in violation of
the Securities Act or any state securities or "blue-sky" laws or other
applicable Law.


(b) No General Solicitation.  The Purchaser is not receiving the Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio; or presented at any seminar or similar gathering; or
any solicitation of a subscription by a Person, other than Purchaser personnel,
previously known to such Purchaser.


(c) No Obligation to Register Shares.  The Purchaser understands that there is
no obligation of any Person to register the Shares under the Securities Act, or
to assist the Purchaser in complying with the Securities Act or the securities
laws of any state of the United States or of any foreign jurisdiction.  Such
Purchaser understands that the Shares must be held indefinitely unless the sale
thereof is subsequently registered under the Securities Act and applicable state
securities laws or exemptions from such registration are available.  All
certificates evidencing the Shares will bear a legend stating that the Shares
have not been registered under the Securities Act or state securities laws and
they may not be resold unless they are registered under the Securities Act and
applicable state securities laws or exempt therefrom.


 
(d) Investment Experience.  The Purchaser, or such Purchaser’s professional
advisor, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the kind
described in this Agreement.  By reason of the business and financial experience
of such Purchaser or its professional advisor, such Purchaser can protect its
own interests in connection with the transactions described in this Agreement. 
Such Purchaser is able to afford the loss of its entire investment in the
Shares.


(e) Exemption from Registration.  The Purchaser acknowledges its understanding
that the offering and sale of the Shares is intended to be exempt from
registration under the Securities Act.  In furtherance thereof, in addition to
the other representations and warranties of such Purchaser made herein, such
Purchaser further represents and warrants to and agrees with the Purchaser as
follows:


(1) Such Purchaser has the financial ability to bear the economic risk of its
investment, has adequate means for providing for its current needs and personal
contingencies and has no need for liquidity with respect to the Shares;
12

--------------------------------------------------------------------------------


(2) Such Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the Company and
the Shares;


(3) Such Purchaser has been provided an opportunity for a reasonable period of
time prior to the date hereof to obtain additional information concerning the
Seller and the Company and all other information it has requested; and


(4) Such Purchaser has received and reviewed the documents filed by the Seller
with the SEC and has also considered the uncertainties and difficulties
frequently encountered by companies such as the Company.


(f) No Reliance.  Other than as set forth herein, the Purchaser is not relying
upon any other information, representation or warranty by the Seller or the
Company or any officer, director, stockholder, agent or representative of the
Seller in determining to exchange its Consideration Shares for the Shares.  Such
Purchaser has consulted, to the extent deemed appropriate by such Purchaser,
with such Purchaser’s own advisers as to the financial, tax, legal and related
matters concerning this exchange and an investment in the Shares and on that
basis believes that its investment in the Shares is suitable and appropriate for
such Purchaser.


(g) No Governmental Review.  The Purchaser is aware that no federal or state
agency has (1) made any finding or determination as to the fairness of this
investment, (2) made any recommendation or endorsement of the Shares or the
Company, or (3) guaranteed or insured any investment in the Shares or the Seller
or the Company.


Section 5.6 Full Disclosure.  No representation or warranty of a Purchaser in
this Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


As an inducement to the Purchasers to enter into this Agreement and to
consummate the transactions contemplated herein, the Company represents and
warrants to the Purchasers as follows:


Section 6.1 Organization.  The Company is a corporation duly organized and
validly existing under the laws of Florida.  The Company has all requisite power
to own, operate and lease its business and assets and carry on its business as
the same is now being conducted.


Section 6.2  Corporate Power and Authority.  The Company has all requisite
corporate power and authority to enter into and deliver this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery, and performance of this Agreement and the
Transaction Documents by the Company and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action, and no other corporate action or corporate proceeding on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the Transaction Documents and the consummation by
the Company of the transactions contemplated hereby and thereby. This Agreement
and each of the Transaction Documents have been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with their respective terms.
 
13

--------------------------------------------------------------------------------

 


Section 6.3  Conflicts; Consents and Approvals.  Neither the execution and
delivery by the Company of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement and the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:


(a)  conflict with, or result in a breach of any provision of, the Certificate
of Incorporation or Bylaws of the Company;


(b)  violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Company under any of the terms, conditions or
provisions of (1) the Certificate of Incorporation or Bylaws of the Company, (2)
any Contract to which the Company is a party or to which any of its properties
or assets may be bound which, if so affected, would either have a Material
Adverse Effect or be reasonably likely to prevent the consummation of the
transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which the Company is subject or to
which any of its properties or assets may be subject;


(c)  require any action, consent or approval of any non-governmental third
party;


(d)  violate any order, writ, or injunction, or any decree, or Law applicable to
the Company or business, properties, or assets; or


(e)  require any action, consent or approval of, or review by, or registration
or filing by the Company with any Governmental Authority.


Section 6.4 Capital Structure.  The Company’s authorized capital consists of 
______________________ shares of common  stock, with a par value of $0.0001 per
share, 100 Shares of which are issued and outstanding,  (i) with each holder
thereof being entitled to cast one vote for  each  Share  held  on  all 
matters  properly submitted  to  the shareholders for their vote; and (ii) there
being no  pre-preemptive  rights and no cumulative voting.  The Company has no
shares reserved for issuance pursuant to a stock option plan or pursuant to
securities exercisable for, or convertible into or exchangeable for, shares of
common stock.  All of the issued and outstanding Shares are duly authorized,
validly issued, fully paid and nonassessable and owned by the Seller.  The
Shares constitute one hundred percent (100%) of the issued and outstanding
capital stock of the Company on a fully-diluted basis, and, upon the Closing,
the Purchasers will own one hundred percent (100%) of the issued and outstanding
capital stock of the Company.
 
14

--------------------------------------------------------------------------------

 
No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights.  There are (i) no outstanding options, warrants,
scrip, rights to subscribe for, puts, calls, rights of first refusal,
agreements, proxies, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company, (ii) no agreements or arrangements under which the
Company is obligated to register the sale of any of its securities under the
Securities Act or any other Law, and (iii) no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or any agreement
providing any such rights).


Section 6.5 Intellectual Property.


(a) For the purposes of this Agreement, the following terms have the following
definitions:


“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, common law trademarks and service marks,
trademark and service mark registrations and applications therefor throughout
the world; (vi) all databases and data collections and all rights therein
throughout the world; (vii) all moral and economic rights of authors and
inventors, however denominated, throughout the world, and (viii) any similar or
equivalent rights to any of the foregoing anywhere in the world.


“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.


“Company Intellectual Property” shall mean any Intellectual Property or
Registered Intellectual Property that is owned by, or licensed to, the Company.
 
15

--------------------------------------------------------------------------------


 
(b) To the knowledge of the Company and the Seller, no Company Intellectual
Property or product or service of the Company is subject to any Action or Claim
which may affect the validity, use or enforceability of such Company
Intellectual Property.  There is no stipulation restricting in any manner the
use, transfer, or licensing thereof by the Company.


(c)  To the knowledge of the Company and Seller, each item of the Company
Intellectual Property is valid and subsisting.


(d)   The Company owns and has good and exclusive title to, or has license
(sufficient for the conduct of its business as currently conducted) to, each
item of the Company Intellectual Property free and clear of any Encumbrances
(excluding licenses and related restrictions).


(e) The Contracts relating to the Company Intellectual Property are in full
force and effect.  The consummation of the transactions contemplated by this
Agreement will neither violate nor result in the breach, modification,
cancellation, termination or suspension of such Contracts.  The Company is in
compliance with, and has not breached any term of such Contracts and, to the
knowledge of the Company and Seller, all other parties to such Contracts are in
compliance with, and have not breached any term of, such Contracts.  Following
the Closing, the Company will be permitted to exercise all the rights under such
Contracts to the same extent the Company would have been able to had the
transactions contemplated by this Agreement not occurred and without the payment
of any additional amounts or consideration other than ongoing fees, royalties or
payments.


(f)  The Company possesses all the Intellectual Property rights necessary to
effectuate its business and operations as currently conducted.  To the knowledge
of the Company and Seller, the Company has not infringed or misappropriated any
Intellectual Property of any third party or engaged in unfair competition or any
unlawful trade practice.  The Company has not received notice from any third
party that the operation of its business, or any act, product or service of the
Company, infringes or misappropriates the Intellectual Property of any third
party or constitutes unfair competition or trade practices under the laws of any
jurisdiction. To the knowledge of the Company and Seller, no Person has
infringed or misappropriated or is infringing or misappropriating any of the
Company Intellectual Property.


(g)   The Company has taken reasonable steps to protect the rights of the
Company in its confidential information and trade secrets that it wishes to
protect or any trade secrets or confidential information of third parties
provided to the Company.
 
Section 6.6 Tax Matters.
 
(a) The Company has filed or caused to be filed on a timely basis all Tax
Returns that are or were required to be filed by it, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets.  As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Company and any other information
required to be shown thereon.  An extension of time within which to file any
such Tax Return that has not been filed has not been requested or granted. 
Schedule 6.6 lists all state, local and foreign jurisdictions in which the
Company has previously filed or currently files Tax Returns, which are all of
the state, local or foreign taxing jurisdictions in which the Company has been
or is required to file Tax Returns.  There is no audit, Action, Claim or any
investigation or inquiry, whether formal or informal, public or private, now
pending or threatened against or with respect to the Company in respect of any
Tax.
 
16

--------------------------------------------------------------------------------

 
(b) With respect to all amounts in respect of Taxes imposed on the Company or
for which they are or could be reasonably liable, whether to Governmental
Authorities (as, for example, under Law) or to other Persons (as, for example,
under tax allocation agreements), with respect to all taxable periods or
portions of periods since its inception through the Closing, (i) all applicable
tax laws and agreements have been complied with in all material respects, (ii)
all such amounts required to be paid by the Company to Governmental Authorities
or others on or before the date hereof have been paid and (iii) reserves have
been established for the payment of all Taxes not yet due and payable, which
reserves are reflected in the financial statements of the Seller and are
adequate and in accordance with the past custom and practice of the Company.
 
(c) As of the date hereof, the Company has not requested, executed or filed with
the IRS or any other Governmental Authority any agreement or other document
extending or having the effect of extending the period for assessment or
collection of any Taxes for which the Company could be liable and which still is
in effect.  There exists no tax assessment, proposed or otherwise, against the
Company nor any Encumbrance for Taxes against any assets or property of the
Company.
 
(d) All Taxes that the Company is or was required by Law to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Authorities or other Person.
 
(e) The Company is not a party to, bound by or subject to any obligation under
any tax sharing, tax indemnity, tax allocation or similar agreement.
 
(f) There is no Claim, audit, Action, proceeding or investigation with respect
to Taxes due or claimed to be due from the Company or of any Tax Return filed or
required to be filed by the Company pending or threatened against or with
respect to the Company.
 
Section 6.7 Compliance with Law.  The Company and each of the officers,
managers, directors, employees and agents of the Company has complied in all
respects with all Laws applicable to the Company and its operations.  Neither
the Company nor any of its officers, managers, directors, Affiliates, employees,
or agents has received any notice from any Governmental Authority that the
Company has been or is being conducted in violation of any applicable Law or
that an investigation or inquiry into any noncompliance with any applicable Law
is ongoing, pending or threatened.
 
Section 6.8 Litigation. There is no Action pending or, to the knowledge of the
Company and Seller, threatened against the Company that relates to the Company,
its assets or its business, and to the knowledge of the Company and Seller,
there is no reasonable basis for any such Action.  There are no judgments,
decrees, agreements, memoranda of understanding or orders of any Governmental
Authority outstanding against the Company.
 
17

--------------------------------------------------------------------------------


 
Section 6.9 Contracts.  Schedule 6.10 contains a complete list, as of the date
hereof, of all Contracts to which the Company is, or will be at Closing, a party
or bound, or that otherwise relate to its business or assets.  The Company has
made available to the Purchaser or its representatives correct and complete
copies of all such Contracts with all amendments thereof.  Each such Contract
is, and will at Closing be, valid, binding and enforceable against the Company
and the other parties thereto in accordance with its terms, and is, and will at
Closing be, in full force and effect.  The Company is not, and will not at
Closing be, in default under or in breach of or otherwise delinquent in
performance under any such Contract, and no event has occurred, or will as of
the Closing have occurred, that, with notice or lapse of time, or both, would
constitute such a default.  To the knowledge of the Company and Seller, each of
the other parties thereto has performed in all respects all of the obligations
required to be performed by it under, and is not in default under, any such
Contract and no event has occurred that, with notice or lapse of time, or both,
would constitute such a default.  There are no disputes pending or threatened in
writing with respect to any such Contracts.  Neither the Company nor any other
party to any such Contract has exercised any option granted to it to terminate
or shorten or extend the term of such Contract, and the Company has not given
notice or received notice to such effect.  All of such Contracts will continue
to be valid, binding, enforceable and in full force and effect on substantially
identical terms following the consummation of the transactions contemplated
hereby.


Section 6.10 Labor and Employment Matters.


(a)  There are no collective bargaining agreements, union contracts or similar
agreements or arrangements in effect that cover any Employee or Former Employee
(each, a "Collective Bargaining Agreement"). With respect to any Employee, (i)
there is no labor strike, dispute, slowdown, lockout or stoppage pending or
threatened against the Company or with respect to any Employees, and the Company
has not experienced any labor strike, dispute, slowdown, lockout or stoppage; 
and (ii) there is no grievance or arbitration arising out of any Collective
Bargaining Agreement or other grievance procedure.


(b)  The Company is in compliance in all material respects with all Laws,
regulations and orders relating to the employment of labor, including all such
Laws, regulations and orders relating to wages, hours, and any similar state or
local "mass layoff" or "plant closing" Law, collective bargaining,
discrimination, civil rights, safety and health, workers' compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax.


Section 6.11 Permits; Compliance.   The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and as it will be conducted through to the Closing
(collectively, the “Permits”).  There is no Action pending or, to the knowledge
of the Company and Seller, threatened regarding any of the Permits, and each
such Permit is in full force and effect.  The Company is not in conflict with,
or in material default (or would be in default with the giving of notice, the
passage of time, or both) with, or in violation of, any of the Permits.
 
18

--------------------------------------------------------------------------------


 
Section 6.12 Environmental Matters. There are no past or present violations of
Environmental Laws (as defined below) by the Company, releases of any material
into the environment by the Company, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations of the Company which
may give rise to any liability of the Company,  and the Company has not received
any notice with respect to any of the foregoing, nor is any action pending or
threatened in connection with any of the foregoing.  The term “Environmental
Laws” means all Laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.  Other than
those that are or were stored, used or disposed of in compliance with applicable
Law, no Hazardous Materials are contained by the Company on or about any real
property currently owned, leased or used by the Company, and no Hazardous
Materials were released by the Company on or about any real property previously
owned, leased or used by the Company. There are no underground storage tanks on
or under any real property owned, leased or used by the Company.


Section 6.13 Affiliated Transactions.  No Affiliate or other family member has
directly or indirectly (i) borrowed or been advanced funds from or loaned funds
to the Company, (ii) is a party to a Contract with the Company or (iii) engaged
in any transaction with the Company.
 
Section 6.14 Ordinary Course. Since April 2015, the Company’s business has been
conducted only in the ordinary and usual course of business consistent with past
practice.  Without limiting the generality of the foregoing, the Company has not
since April 2015:  (i) suffered any adverse change in its financial condition,
the business or operations or in the Company; or (ii) sold, transferred, or
otherwise disposed of any material portion of its properties or assets.


Section 6.15  Debts and Guaranties.  As of the Closing Date, the Company will
have no debts, liabilities, obligations, direct, indirect, absolute or
contingent, whether accrued, vested or otherwise, whether known or unknown. In
addition, the Company is not directly or indirectly (a) liable, by guarantee or
otherwise, upon or with respect to, or (b) obligated to provide funds with
respect to, or to guarantee or assume, any Indebtedness or other obligation of
any Person.


    Section 6.16 No Brokers or Finders.  The Company has not employed any broker
or finder or incurred any Liability for any brokerage or finder's fee or
commissions or similar payment in connection with the transactions contemplated
herein, and no Person has or will have any right, interest or valid claim
against or upon the Company for any such fee or commission.


    Section 6.17 Full Disclosure.  No representation or warranty of the Company
in this Agreement omits to state a material fact necessary to make the
statements herein, in light of the circumstances in which they were made, not
misleading.  There is no fact known to the Company that Materially Adversely
affects or, as far as can be reasonably foreseen, materially threatens, the
assets, business, prospects, financial condition or results of operations of the
Company that has not been set forth in this Agreement.
 
19

--------------------------------------------------------------------------------


 
ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS


Section 7.1 Access and Information.  Prior to the Closing, the Purchaser, on one
hand, and the Company, on the other hand, shall permit representatives of the
other to have reasonable access during normal business hours and upon reasonable
notice to all premises, properties, personnel, books, records, Company
Intellectual Property, technology, technical support, Contracts, commitments,
reports of examination and documents of or pertaining to, as may be necessary to
permit the other to, at its sole expense, make, or cause to be made, such
investigations thereof as the other reasonably deems necessary or advisable in
connection with the consummation of the transactions contemplated by this
Agreement, and the Purchaser and the Company shall reasonably cooperate with any
such investigations.  No investigation by a party or its representatives or
advisors prior to or after the date of this Agreement (including any information
obtained by a party pursuant to this Section 7.1) shall diminish, obviate or
cure any breach of any representation, warranty, covenant or agreement contained
in this Agreement nor shall the conduct or completion of any such investigation
be a condition to any of such party's obligations under this Agreement.


Section 7.2  Confidentiality.  Each of the parties shall use reasonable efforts
to cause their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents to treat as confidential and hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
the Purchaser or the Company, as the case may be, that is made available in
connection with this Agreement, and will not release or disclose such
confidential information to any other Person, except to their respective
auditors, attorneys, financial advisors and other consultants, agents, and
advisors in connection with this Agreement.  If the Closing does not occur, (a)
such confidence shall be maintained by the Parties, and each Party shall use
reasonable efforts to cause its officers, directors, Affiliates and such other
Persons to maintain such confidence, except to the extent such information comes
into the public domain (other than as a result of an action by such Party, its
officers, directors or such other Persons in contravention of this Agreement),
and (b) upon the request of any Party, the other Party shall promptly return to
the requesting Party any written materials remaining in its possession, which
materials it has received from the requesting Party or its representatives,
together with any analyses or other written materials based upon the materials
provided.


Section 7.3  Conduct of Business.  From and after the date hereof until the
Closing, except as otherwise expressly contemplated by this Agreement, or as
consented to in writing by the Purchasers, the Company shall:


(a) use reasonable commercial efforts to preserve its business, operations,
physical facilities, working conditions and its business relationships with
customers, suppliers, licensors, licensees, contractors and other persons with
whom it has significant business relations;
 
20

--------------------------------------------------------------------------------


 
(b) not take any action that would cause a breach of the representations and
warranties contained herein;


(c) not amend its Articles of Incorporation or Bylaws (or other similar
governing instrument);


(d) not split, combine or reclassify any of its shares, declare, set aside or
pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its equity interests, make any other
actual or constructive distribution in respect of its interests or otherwise
make any payments to holders in their capacity as such, or redeem or otherwise
acquire any of its securities or any other securities;


(e) not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;


(f) not create or form any Subsidiary;


(g) other than in the ordinary course of its business, (1) incur or assume any
Liability in excess of US$1,000; (2) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other Person; (3) make any loans, advances or capital
contributions to or investments in any other Person; nor (4) pledge or otherwise
Encumber its shares;


(h) not acquire, sell, lease, license, transfer or otherwise dispose of any
assets in any single transaction or series of related transactions having a fair
market value in excess of $1,000 in the aggregate or that are otherwise material
to it other than in the ordinary course of business;


(i) not (1) acquire (by merger, consolidation or acquisition of stock or assets)
any corporation, partnership or other entity or division thereof or any equity
interest therein; (2) amend, modify, waive or terminate any right under any
material contract in any material way; nor (3) authorize any new capital
expenditure or expenditures that individually is in excess of $500 or in the
aggregate are in excess of $1,000;


(j) not enter into any Contract;


(k) issue, promise or contract to issue any securities or instruments
convertible into securities of such Person; or


(l)  not make any change with respect to the compensation or benefits of any
officer, director or Employee or Former Employee.


Section 7.4 Efforts to Consummate.  Subject to the terms and conditions of this
Agreement, each party hereto shall use all reasonable commercial efforts to
take, or to cause to be taken, all actions and to do, or to cause to be done,
all things necessary, proper or advisable as promptly as practicable to satisfy
the conditions set forth in Article VIII, including, without limitation,
obtaining any shareholder and director consents and completing all filings
required by the SEC and to consummate the transactions contemplated hereby.
 
21

--------------------------------------------------------------------------------


 
Section 7.5  No-Shop. From the date hereof until the earlier of the Closing Date
or the termination of this Agreement in accordance with the terms hereof,
neither the Company, the Seller nor its or their respective officers, managers,
directors, employees, agents, representatives and Affiliates, shall, directly or
indirectly, make, solicit, initiate or encourage submission of proposals or
offers from any Persons relating to an Acquisition Proposal (as defined below). 
As used herein, “Acquisition Proposal” means any proposal or offer involving a
liquidation, dissolution, re-capitalization, merger, consolidation or
acquisition or purchase of all or substantially all of the assets of, or equity
interest in, the Company or any other similar transaction or business
combination involving the same.  The Company shall immediately cease and cause
to be terminated all discussions or negotiations with third parties with respect
to any Acquisition Proposal, if any, existing on the date hereof.


Section 7.6 Notification by the Parties. Each party hereto shall use its
reasonable commercial efforts to as promptly as practicable inform the other
parties hereto in writing if, prior to the consummation of the Closing, it
obtains knowledge that any of the representations and warranties made by such
party in this Agreement ceases to be accurate and complete in any material
respect (except for any representation and warranty that is qualified hereunder
as to materiality or Material Adverse Effect, as to which such notification
shall be given if the notifying party obtains knowledge that such representation
and warranty ceases to be accurate and complete in any respect).  Each party
hereto shall also use its reasonable commercial efforts to promptly inform the
other parties hereto in writing if, prior to the consummation of the Closing, it
becomes aware of any fact or condition that constitutes, in its reasonable
judgment, a breach of any covenant of such party as of the date of this
Agreement or that would reasonably be expected to cause any of its covenants to
be breached as of the Closing Date.  Any such notification shall not be deemed
to have cured any breach of any representation, warranty, covenant or agreement
made in this Agreement for any purposes of this Agreement.


ARTICLE VIII
CONDITIONS TO CLOSING


Section 8.1Conditions to the Sellers’ Obligations to Close.  All obligations of
the Seller to consummate the transactions contemplated hereunder are subject to
the fulfillment or waiver prior to or at the Closing of each of the following
conditions:


(a) All representations and warranties of the Purchasers contained in this
Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date);


(b) The Purchasers shall have performed in all material respects each obligation
and agreement to be performed by it and shall have complied in all material
respects with each covenant required by this Agreement to be performed or
complied with by it at or prior to the Closing; and
 
22

--------------------------------------------------------------------------------


 
(c) Prior to or at the Closing, the Purchasers shall have delivered to the
Seller the items to be delivered pursuant to Section 2.4.


Section 8.2 Conditions to the Purchasers' Obligations to Close.  All obligations
of the Purchasers to consummate the transactions contemplated hereunder are
subject to the fulfillment or waiver prior to or at the Closing of each of the
following conditions:


(a) All representations and warranties of the Company and the Seller contained
in this Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date);


 (b) The Company and the Seller shall have performed in all respects each
obligation and agreement to be performed by it or them, and shall have complied
in all respects with each covenant required by this Agreement to be performed or
complied with by it or them at or prior to the Closing;


(c) Prior to or at the Closing, the Seller shall have delivered to the
Purchasers the items to be delivered pursuant to Section 2.5; and


(d) The Seller shall have provided to the Purchaser a final draft of the
Seller's filing of a Current Report on Form 8-K disclosing the consummation of
the Transaction.


ARTICLE IX
TERMINATION


Section 9.1 Termination. This Agreement may be terminated at any time prior to
the consummation of the Closing under the following circumstances:


(a) by mutual written consent of the Purchasers, the Seller and the Company;


(b) by the Purchasers, if the Company or Seller has breached this Agreement in
any respect and such breach is not cured within ten (10) days after written
notice from the Purchasers to the Company and the Seller;


(c) by the Company or the Seller, if the Purchasers have breached this Agreement
in any respect and such breach is not cured within ten (10) days after written
notice from the Company or the Seller to the Purchasers; or


(d) by any party, if there shall be in effect a final, non-appealable order of a
court or government administrative agency of competent jurisdiction permanently
prohibiting the consummation of the transactions contemplated hereby.
23

--------------------------------------------------------------------------------


Section 9.2 Termination Procedure.  Written notice of any termination
(“Termination Notice”) pursuant to this Article IX shall be given by the party
electing termination of this Agreement (“Terminating Party”) to the other
parties (collectively, the “Terminated Party”), and such notice shall state the
reason for termination.


Section 9.3 Effect of Termination.  Upon termination of this Agreement prior to
the consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others.


Section 9.4Expenses.  The parties shall each bear their own respective expenses
incurred in connection with this Agreement and the contemplated Transaction.


ARTICLE X
SURVIVAL


Section 10.1Survival.  All representations, warranties, covenants and agreements
of the parties contained herein shall survive the Closing.  The obligations of
the parties pursuant to the Indemnification contained in this Article X shall
expire on the applicable statutes of limitations (as tolled by any waiver or
extension thereof).
 
ARTICLE XI
MISCELLANEOUS


Section 11.1 Notices.  All notices or other communications required or permitted
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (a) if by personal delivery,
when so delivered, (b) if mailed, three (3) Business Days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent:



 
(1) If to the Purchasers or to the Company:
     
Focus Franchising Inc.
  531 Washington St., Suite 4124   Watertown, NY 13601  
Attn: Gary Paul Baker

 
 
24

--------------------------------------------------------------------------------

 

 
(2) If to the Seller:
     
New York Sub Company
  58D Cranes Way #256  
Altamonte Springs, FL 32701
 
Attn: Dan Patterson
     
Copy to:
     
W.L. Macdonald Law Corporation
 
400-570 Granville Street
 
Vancouver, BC V6C 3P1



Any party may change the address to which notices and other communications
hereunder are to be delivered by giving the other parties notice in the manner
herein set forth.


Section 11.2 Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of New York, without giving effect to
principles of conflicts of law.


Section 11.3 Jurisdiction.  The parties hereby irrevocably consent to the in
personam jurisdiction of the competent courts in New York, New York, in
connection with any action or proceeding arising out of or relating to this
Agreement or the transactions and the relationships established thereunder.  The
parties hereby agree that such courts shall be the venue and exclusive and
proper forum in which to adjudicate such matters and that they will not contest
or challenge the jurisdiction or venue of these courts. If any party shall
commence a proceeding to enforce any provisions of this Agreement, then the
prevailing party in such proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other reasonable costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.


Section 11.4 Entire Agreement.  This Agreement and such other agreements related
to this transaction executed simultaneously herewith set forth the entire
agreement and understanding of the parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement, such other agreements, notes or instruments related to this
transaction executed simultaneously herewith, or the written statements,
certificates, schedules or other documents delivered pursuant to this Agreement
or in connection with the transactions contemplated hereby.


Section 11.5 Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.


Section 11.6 Amendments.  This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by all
the Parties.
25

--------------------------------------------------------------------------------


 
Section 11.7 Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


Section 11.8 Counterparts.  This Agreement may be executed simultaneously in
counterparts and by facsimile or other electronic means, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.


Section 11.9 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.


Section 11.10 Interpretation.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s).  Each of the parties further agree that they
have each carefully read the terms and conditions of this Agreement, that they
know and understand the contents and effect of this Agreement and that the legal
effect of this Agreement has been fully explained to its satisfaction by counsel
of its own choosing.
 


 


 
[Remainder of page intentionally left blank; Signature pages to follow]
 
26

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.






NEW YORK SUB COMPANY
 
 
By: /s/ Daniel R.
Patterson                                                           
Name: Daniel R. Patterson
Title: President
         
FOCUS FRANCHISING INC.
 
 
By: /s/ Gary Paul
Baker                                                                 
Name: Gary Paul Baker
Title: Board of Directors / V.P.
               
FOCUS ACQUISITIONS LLC INC.
 
 
By: /s/ Daniel R.
Patterson                                                          
Name: Daniel R. Patterson
Title: President
   




27